 Case 1:21-cv-01001-JDT-cgc Document 5 Filed 01/04/21 Page 1 of 3                    PageID 16




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

NATHAN CLINTON CHURCH,                           )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )          No. 21-1001-JDT-cgc
                                                 )
ULRA WHITE,                                      )
                                                 )
       Defendant.                                )


                   ORDER DIRECTING PLAINTIFF TO COMPLY WITH
                28 U.S.C. § 1915(a)-(b) OR PAY THE $400 CIVIL FILING FEE


       On January 4, 2021, Plaintiff Nathan Clinton Church, who is incarcerated at the Whiteville

Correctional Facility (WCF) in Whiteville, Tennessee, filed a pro se civil complaint and a motion

to proceed in forma pauperis. (ECF Nos. 1 & 3.)

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a). Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments.           28 U.S.C.

§ 1915(b)(2). However, in order to take advantage of the installment procedures, the prisoner must

properly complete and submit to the district court, along with the complaint, an in forma pauperis

affidavit and a certified copy of his inmate trust account statement for the six months immediately

preceding the filing of the complaint. Id. § 1915(a)(2).
 Case 1:21-cv-01001-JDT-cgc Document 5 Filed 01/04/21 Page 2 of 3                       PageID 17




       In this case, the motion to proceed in forma pauperis submitted by Plaintiff is a handwritten

document in which he states he has attempted to get the WCF staff to provide him with the

notarized documents necessary to file this case. (ECF No. 3 at PageID 12.) He also states that

during the past six months he has “not had more than $400 put onto [his] trust fund account

altogether.” (Id.) The document does not provide enough information to allow the Court to

determine that Plaintiff is indeed indigent.

       Plaintiff is ORDERED to submit either the entire $400 civil filing fee1 or an in forma

pauperis affidavit. The Clerk is directed to mail Plaintiff a copy of the prisoner in forma pauperis

affidavit form along with this order. The affidavit form does not need to be notarized, only

completed and signed by Plaintiff under penalty of perjury. In addition, Plaintiff should make an

another attempt to obtain a copy of his trust account statement for the last six months, even if it is

not certified. Plaintiff must submit both the in forma pauperis affidavit and trust account statement

within 30 days after the date of this order. 2 If he needs additional time to file the documents, he

may request an extension of time. McGore, 114 F.3d at 605.

       If Plaintiff timely submits the necessary documents and the Court finds that he is indigent,

the Court will grant leave to proceed in forma pauperis and assess a filing fee of $350 in

accordance with the installment procedures of 28 U.S.C. § 1915(b). However, if Plaintiff fails to

comply with this order in a timely manner, the Court will deny leave to proceed in forma pauperis,



       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.
       2
         If Plaintiff still is unable to obtain a trust account statement from prison officials, he
should so notify the Court. Even if he cannot get a copy of his account statement, however, he
must submit the completed in forma pauperis affidavit.

                                                  2
 Case 1:21-cv-01001-JDT-cgc Document 5 Filed 01/04/21 Page 3 of 3                        PageID 18




assess the entire $400 filing fee from his trust account without regard to the installment payment

procedures, and dismiss the action without further notice pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute. McGore, 114 F.3d at 605.

       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
